Citation Nr: 1404038	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in June 2013.  A statement of the case was issued in June 2013 and a substantive appeal was received later that month.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Malaria was not incurred in or aggravated by service, nor is there competent evidence of a current diagnosis of malaria or the residuals of such disease.


CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.    §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a June 2012 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2012, which was prior to the May 2013 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The June 2012 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, he has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  In this regard, lay statements and service personnel and service treatment records (STRs) are associated with the file.  Although, the Veteran's original STRs were determined to be fire-related, some records, including his induction and discharge examination reports were later associated with the record.  

Additionally, the appellant submitted two statements in April and June 2013 in which he mentioned a Dr. Champion, who he claims prescribed him medication to treat malaria.  The Veteran only provided the doctor's name and provided no information on how to locate information from this doctor.  The Veteran also submitted an authorization form for a Dr. E.S., who he notes is a retired doctor in Santa Monica, California.  However, this authorization form contains no information as to what claim this authorization pertains or any address VA could use in locating Dr. E.S.  The Veteran also indicated in an August 2013 letter that he was seeking a medical opinion, but no such supporting evidence has been submitted.  The Veteran has not even identified any current medical care providers who treat him for what he believes are residuals of malaria.  In sum, not only has the Veteran not submitted supporting evidence, he has also not adequately furnished information to VA to allow VA to assist him in obtaining any additional medical evidence.  

The Board has considered whether a VA examination in necessary even under the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006).  See 38 C.F.R. § 3.159(c)(4).  However, in the present case there is a discharge examination report dated in January 1946 which includes an express statement by the Veteran that he did not have malaria.  Moreover, the examination report showed a negative blood serology, and there was otherwise no reference to any symptoms of malaria.  This examination was conducted on the date of the Veteran's discharge from service which would have been after the period he has reported that he was ill on a ship returning to the United States.  Under these circumstances where there is contemporaneous evidence of no malaria at discharge from service, the Board finds that no purpose would be served by delaying appellate review for a current examination and opinion.  

No additional pertinent evidence has been identified by the claimant.  


Legal Criteria and Analysis

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain tropical disabilities, such as malaria, are presumed to have been incurred in service if manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In April 2013, the Veteran stated that he spent two years in the Southwest Pacific, and while there, was attacked by mosquitos that carried malaria.  In his June 2013 notice of disagreement, the Veteran maintained that in December 1945, he "had an attack of some disease."  He stated that he could not leave his bunk for three to four days and that he had the chills and a high fever.  He stated that when he arrived in California from Japan, he reported that he had "dengue fever."  He stated that this information is not in his records.  

STRs are silent for any complaints of, treatments for, and diagnosis of malaria.  Notably, his January 1946 discharge examination report specifically notes "no malaria."  

In February 1946, the Veteran filed a claim for service connection for dengue fever, which was denied by a May 1946 rating decision.  

There is no postservice evidence of complaints of, treatment for, and diagnosis of malaria.

The Veteran filed his present claim seeking entitlement to service connection for malaria in May 2012.

Based on the available evidence, the Board is unable to find that service connection for malaria is warranted.  Here, the Board is left with a record which includes the Veteran's assertions regarding malaria, made many years after service.  To the extent that the Veteran reports symptoms to include fevers and chills, he is competent to report such.  However, there is no medical evidence of malaria in service, and there is medical evidence in the form of the discharge examination report which expressly argues against malaria at that time.   

The Board also notes that when the Veteran initially filed a claim with the VA in February 1946, he filed for dengue fever, and not malaria.  VA considered the malaria claim as a separate claim and reviewed it under a merits analysis.  However, to the extent that the Veteran may be arguing that his earlier claim for dengue fever was due to his lack of knowledge at that time that it was really probably malaria, the separation examination is also negative for symptoms any such disorder, however described.     

The Board acknowledges the Veteran's statement about being ill during the latter part of his service while en route back to the United States, and the Board has no reason to doubt the Veteran in this regard.  However, the preponderance of the evidence is against a finding that he has current residuals of malaria related to that in-service illness which he has argued was malaria.  The Board has assigned more weight to the discharge examination report as competent medical evidence that the Veteran did not have malaria.     


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


